Citation Nr: 1035175	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased disability evaluation for bilateral 
hearing loss, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to January 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the Veteran's increased rating 
claim for bilateral hearing loss.

The Veteran appeared before the undersigned Acting Veterans Law 
Judge at a videoconference hearing held at the RO in August 2010.  
A transcript if of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran claims entitlement to a higher evaluation for his 
bilateral hearing loss. As explained below, the Board finds that 
additional development is necessary prior to adjudication of this 
claim.

During the August 2010 hearing, the Veteran testified that his 
hearing loss has worsened. It is noted that the Veteran last 
underwent a VA audiological examination in August 2009. As the 
Veteran claims his hearing loss has increased in severity since 
the last examination, a new VA examination to determine the 
current severity of the service-connected bilateral hearing loss 
is warranted. 

Additionally, the RO/AMC should instruct the examiner 
specifically to comment on the functional effects caused by the 
hearing disability. The United States Court of Appeals for 
Veterans Claims (Court) has held that in addition to dictating 
objective test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or her 
final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) 
455. Given the above, the Board finds that further VA 
audiological examination of the Veteran is required prior to 
adjudication of this appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for 
an appropriate audiology evaluation. See 38 
C.F.R. § 4.85(a). The Veteran's claims file 
must be made available to the audiologist, 
and the audiologist should indicate in 
his/her report whether or not the claims file 
was reviewed. The testing to determine the 
current severity of the Veteran's hearing 
loss should include the use of controlled 
speech discrimination (Maryland CNC) and 
puretone audiometric testing. In particular, 
the examiner is requested to describe the 
functional effects caused by the Veteran's 
hearing disability.

2. After completion of the above development, 
the Veteran's claim for a higher evaluation 
for bilateral hearing loss must be 
readjudicated. If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

By this remand, the Board intimates no opinion as to the final 
outcome warranted. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

No action is required of the Veteran until further notice. The 
Board will take this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim. His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated. The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim. See 38 C.F.R. § 
3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


